Beasley, Judge.
On October 16, 1985, appellant Cunningham was convicted by a jury of theft by taking (OCGA § 16-8-2) and forgery in the first degree (OCGA § 16-9-1) and was sentenced to twelve months probation, a concurrent five years on probation, and restitution of the amount of *172the check taken, $191.94, plus a monthly probation maintenance fee. No motion for new trial was made. After filing a notice of appeal, appellant’s court-appointed attorney, who also represented appellant at trial, filed a motion to withdraw as appointed counsel and supporting brief setting forth a possible ground of appeal pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the point raised in the brief and conducting a thorough examination of the record and transcript to determine whether the appeal was frivolous, this court granted the motion to withdraw. We have also considered the additional point raised by the appellant himself, i.e., that counsel wilfully did not pursue allegedly exculpatory evidence. The record does not substantiate appellant’s contention of a favorable analysis of his handwriting sample, nor is there any evidence of counsel’s intentional failure to present evidence exculpatory to appellant. Based on our examination, we have determined the appeal is wholly frivolous.
Decided May 22, 1986.
Stephen F. Lanier, District Attorney, Deborah D. Haygood, Danny Crabbe, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Benham, J., concur.